Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Claim 1 is allowed over the prior art as claim 1, considered as a whole, is not taught, suggested, disclosed, or rendered obvious in view of the prior art. Claim 1 teaches a control system comprising a plurality of controls each controlling a drive device, wherein the each of the plurality of controllers comprises local storage storing a network setting comprising a mapping between an IP address and an identifier serving as an alternative to the IP address and a control program for controlling the drive device. Each of the controllers further comprises a processor which generates an IP address for the controller to be different from an IP address of another controller and rewrites its local network setting to indicate the generated IP address and proceeds to communicate with a network device using the generated IP address.
The prior art, taken alone or in combination, specifically fails to teach or suggest each of a plurality of controllers includes a storage medium that stores a network setting and a control program for controlling the device as serving as the control target, the network setting including a corresponding relation between an IP address of the controller and an identifier serving as an alternative to the IP address, wherein the identifier is the same between the plurality of controllers and generating an IP address of the controller different from an IP address of another controller and rewriting, with the generated IP address, the IP address indicated in the network setting of the controller, as recited in claim 1.
Lee et al. (US 2016/0173441 A1), hereinafter “Lee”, teaches a wireless network comprises a plurality of terminals implementing controllers (Lee Paragraphs [0058] and [0063]), wherein the plurality of terminals comprise their own IP addresses and the IP addresses of other terminals, and map their IP addresses to their respective hardware identifiers (Lee Paragraphs [0060 – 0065]). Lee further (Lee Paragraphs [0098 – 0100]). Lee fails to teach each of a plurality of controllers includes a storage medium that stores a network setting and a control program for controlling the device as serving as the control target, the network setting including a corresponding relation between an IP address of the controller and an identifier serving as an alternative to the IP address, wherein the identifier is the same between the plurality of controllers and generating an IP address of the controller different from an IP address of another controller and rewriting, with the generated IP address, the IP address indicated in the network setting of the controller.
Zhang et al. (US 2013/0315246 A1), hereinafter “Zhang”, teaches a network comprising a plurality of terminals, wherein each terminal may query an address correspondence table associated with destination IP addresses mapped to Mac addresses of the respective terminal, and receive a response comprising an indication to change a local network address of the terminal if an address contention is present (Zhang Paragraphs [0032 – 0037]). Zhang fails to remedy the deficiencies of Lee and further fails to teach each of a plurality of controllers includes a storage medium that stores a network setting and a control program for controlling the device as serving as the control target, the network setting including a corresponding relation between an IP address of the controller and an identifier serving as an alternative to the IP address, wherein the identifier is the same between the plurality of controllers and generating an IP address of the controller different from an IP address of another controller and rewriting, with the generated IP address, the IP address indicated in the network setting of the controller.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.B/Examiner, Art Unit 2459    
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459